DETAILED ACTION
This action is pursuant to the claims filed on June 6, 2020. Currently, claims 6-12 are pending with claims 6-12 amended. Below follows a complete non-final action on the merits of claims 6-12. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (US PGPUB: 2014/0187917) in view of Kimura et al (US PGPUB: 2009/0018434). 
Regarding independent claim 6, Clark discloses a system for the treatment or diagnosis of tissue within a body (Figures 1-3), comprising: 
a medical device (Figure 1: 28, ‘probe’), comprising: 
an elongate, tubular shaft (Figure 2: 11 ‘body’) configured to be received within the body ([0024]), said shaft having a proximal portion (Figure 3: 13P) and a distal portion (Figure 3: 13D) configured for movement relative to the proximal portion including by movement towards and away from the proximal portion along a longitudinal axis (Figure 3: 25) of said shaft and by deflection from the longitudinal axis ([0030] refers to lateral and angular deflection of distal portion 13D along axis 25); 
a flexible member (Figure 3: 54 ‘joint’) disposed between the proximal and distal portions of said shaft (see figure 3 where 54 is disposed between 13P and 13D), said flexible member having a predetermined stiffness ([0027] refers to the joint 54 as having the desired flexibility and strength, interpreted as predetermined stiffness);
a first electromagnetic coil (Figure 3: ‘MF’; [0025] refers to MF as a coil) disposed within said shaft (figure 3); and, 
a second electromagnetic coil (Figure 3: S1) disposed within said shaft (see figure 3) and configured for movement with the distal portion (Figure 3: 13D) of said shaft and relative to the first electromagnetic coil ([0032] refers to movement of S1 relative to MF), said second electromagnetic coil electrically connected with said first electromagnetic coil via a common node (refer to and, 
an electronic control unit (Figure 1: 36 ‘processor’) configured to determine a specific contact force between the distal portion of said shaft and the tissue, responsive to signals generated by said first and second electromagnetic coils ([0046]-[0047] refer to the processor determining the axial displacement and angular deflection of the tissue, where [0026] refer to this as determining the pressure of the device on tissue (interpreted as contact force)); 
wherein said electronic control unit is further configured, in determining the specific contact force ([0026], [0032]), to: 
	generate a first current in said first electromagnetic coil to create a first electromagnetic field ([0031] refer to the MF (first coil) as generating a magnetic field due to an applied current); and 
	generate a second current in said second electromagnetic coil to create a second electromagnetic field ([0031]-[0032] refers to generating a magnetic field transmitted by the MF to the second coil (S1) via a second current).
While Clark discloses an electrical connection between the first and second coils, Clark does not explicitly disclose said second electromagnetic coil is electrically connected in series with the first electromagnetic coil; and wherein said first electromagnetic field opposes said second electromagnetic field.
However, Kimura discloses a position detection system for a medical device (abstract). The system comprises a first coil (22) and a second coil (23) connected in series ([0023], [0093]). The first and second coil produce electromagnetic fields that oppose each other ([0023], [0038], [0040], [0093] refer to the phase of the first field as substantially opposite (interpreted as  
Regarding dependent claim 7, in view of the combination of claim 6, Clark further discloses wherein said electronic control unit (36) is further configured, in determining the specific contact force, to: measure an electrical characteristic associated with at least one of said first and second electromagnetic coils ([0046], [0047] refer to the signals generated by MF (first coil) and S1 (second coil) that are processed by the processor 36), said electrical characteristic indicative of deformation of said flexible member and the specific contact force between the distal portion of said shaft and the tissue ([0026], [0047] refers to the received signals as indicating the axial displacement and angular deflection (i.e. contact force) of the distal section 13D). 
Regarding dependent claim 8, in view of the combination of claim 6, Clark further discloses wherein said electronic control unit is further configured, in determining the specific contact force, to: measure a decay of at least one of said first current and said second current in said at least one of said first and second electromagnetic coils said decay indicative of deformation of said flexible member and the specific contact force between the distal portion of said shaft and the tissue ([0032] refers to a differential change that occurs in the electrical signal output of coil S1 (i.e. current), depending on the magnitude of deflection and 
Regarding dependent claim 9, in view of the combination of claim of claim 6, Clark further discloses comprising third (Figure 3: S2) and fourth (Figure 3: S3) electromagnetic coils disposed within said shaft, each of said third and fourth electromagnetic coils connected to said common node (see figure 3); and wherein said electronic control unit (36) is further configured, in determining the specific contact force, to: measure an electrical characteristic associated with each of said first, third, and fourth electromagnetic coils, said electrical characteristic indicative of deformation of said flexible member and the specific contact force between the distal portion od said shaft and the tissue ([0032] refers to a differential change that occurs in the electrical signal output of coils MF, S1, S2, S3 (i.e. current), depending on the magnitude of deflection and S1, S2, S3 moving closer to the MF, where the amplitudes are indicative of axial displacement/angular deflection the processors receives these signals and derives an indication of the force exerted by the distal section on the endocardium).
Regarding dependent claim 10, in view of the combination of claim 6, Clark further discloses further comprising third (Figure 3: S2) and fourth (Figure 3: S3) electromagnetic coils disposed within said shaft, each of said third and fourth electromagnetic coils connected to said common node (see figure 3); and wherein said electronic control unit (36) is further configured, in determining the specific contact force, to: measure an electrical characteristic associated with each of said third and fourth electromagnetic coils, said electrical characteristic indicative of deformation of said flexible member and the specific contact force between the distal portion od said shaft and the tissue ([0032] refers to a differential change that occurs in the electrical signal output of coils MF, S1, S2, S3 (i.e. current), depending on the magnitude of deflection and S1, S2, S3 moving closer to the MF, where the amplitudes are indicative of axial displacement/angular deflection the processors receives these signals and derives an indication of the force exerted by the distal section on the endocardium).
Regarding dependent claim 11, in view of the combination of claim 6, Clark further discloses further comprising third (Figure 3, S2) and fourth (Figure 3, S3) electromagnetic coils disposed within said shaft, each of said third and fourth electromagnetic coils connected to said common node (see figure 3); and wherein said electronic control unit (36) is further configured, in determining the specific contact force, to: generate a third current in said third electromagnetic coil ([0031]-[0032] refers to generating a magnetic field (via a third current) transmitted by the MF to the third coil (S2)); and, measure an electrical characteristic associated with a combination of said first and second electromagnetic coils, said electrical characteristic indicative of deformation of said flexible member and the specific contact force between the distal portion od said shaft and the tissue.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (US PGPUB: 2014/0187917) in view of Kimura et al (US PGPUB: 2009/0018434), further in view of Shapiro et al (US Patent No.: 5,725,367).  
Regarding dependent claim 12, in view of the combination of claim 6, Clark further discloses a first (MF) and second (S1) coils and generating a current in a first coil ([0031] refers to the MF (first coil) as generating a magnetic field due to an applied current) and an electronic control unit (36) that is capable of measuring electric signals received from coils ([0031], [0046], [0047] refer to the signals generated by MF (first coil) and S1 (second coil) that are processed by the processor 36) to determine the deformation of said flexible member and the specific contact force between the distal portion of said shaft and the tissue ([0026], [0047] refers to the received signals as indicating the axial displacement and angular deflection (i.e. contact force) of the distal section 13D with tissue). 
Clark/Kimura combination does not specifically disclose a capacitor coupled to one of said first and second electromagnetic coils and the electronic control unit determining a resonant frequency of one of the first and second electromagnetic coils and said capacitor.
However, Shapiro discloses a system for locating the depth and orientation of a catheter in tissue (abstract) comprising a capacitor (140) and collinear amplitude coils (L2 and L3) which create a resonant circuit (Col. 7, Lines 64-65). The amplitude of the frequency signal in the sensor coil (30) is indicative of the distance between the sensor coil (30) and coil (12) (Col. 8, Lines 3-5), resulting in the detection of the depth of the coil and the relative position and orientation of the probe (Col. 8, Lines 40-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Clark to incorporate the capacitor of Shapiro because this allows for a reduction in the steps needed to . 
Response to Arguments
Applicant’s arguments, see Remarks, filed June 8, 2020 with respect to the rejection(s) of claim(s) 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clark in view of Kimura. As outlined above, Clark discloses a first and second coil that generate a first and second electromagnetic field. Kimura discloses a first and second coil with opposing electromagnetic fields that cancel out in order to improve the positioning detecting. Thus, the combination of Clark and Kimura disclose each and every limitation of amended claim 6.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794